
	
		I
		112th CONGRESS
		1st Session
		H. R. 1035
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Ms. Hirono (for
			 herself, Mr. Faleomavaega,
			 Ms. Hanabusa, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title IV of the Personal Responsibility and Work
		  Opportunity Reconciliation Act of 1996 to permit Medicaid coverage for citizens
		  of the Freely Associated States lawfully residing in the United States under
		  the Compacts of Free Association between the Government of the United States
		  and the Governments of the Federated States of Micronesia, the Republic of the
		  Marshall Islands, and the Republic of Palau.
	
	
		1.Short titleThis Act may be cited as the
			 Medicaid Coverage for Citizens of
			 Freely Associated States Act of 2011.
		2.Medicaid coverage
			 for citizens of Freely Associated States
			(a)In
			 generalSection 402(b)(2) of
			 the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8
			 U.S.C. 1612(b)(2)) is amended by adding at the end the following new
			 subparagraph:
				
					(G)Medicaid
				exception for citizens of Freely Associated StatesWith
				respect to eligibility for benefits for the designated Federal program defined
				in paragraph (3)(C) (relating to the Medicaid program), section 401(a) and
				paragraph (1) shall not apply to any individual who lawfully resides in 1 of
				the 50 States or the District of Columbia in accordance with the Compacts of
				Free Association between the Government of the United States and the
				Governments of the Federated States of Micronesia, the Republic of the Marshall
				Islands, and the Republic of Palau and shall not apply, at the option of the
				Governor of Puerto Rico, the Virgin Islands, Guam, the Northern Mariana
				Islands, or American Samoa as communicated to the Secretary of Health and Human
				Services in writing, to any individual who lawfully resides in the respective
				territory in accordance with such
				Compacts.
					.
			(b)Exception to
			 5-Year limited eligibilitySection 403(d) of such Act (8 U.S.C.
			 1613(d)) is amended—
				(1)in paragraph (1),
			 by striking or at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(3)an individual described in section
				402(b)(2)(G), but only with respect to the designated Federal program defined
				in section
				402(b)(3)(C).
						.
				(c)Definition of
			 qualified alienSection
			 431(b) of such Act (8 U.S.C. 1641(b)) is amended—
				(1)in paragraph (6),
			 by striking ; or at the end and inserting a comma;
				(2)in paragraph (7),
			 by striking the period at the end and inserting , or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)an individual who lawfully resides in the
				United States in accordance with a Compact of Free Association referred to in
				section 402(b)(2)(G), but only with respect to the designated Federal program
				defined in section 402(b)(3)(C) (relating to the Medicaid
				program).
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to benefits
			 for items and services furnished on or after the date of the enactment of this
			 Act.
			
